      18-11043-tmd Doc#50 Filed 11/05/18 Entered 11/05/18 16:23:51 Pg 1 of 2

Hearing shall be held on 11/20/2018 at 10:30 AM in Austin Courtroom
1. Movant is responsible for notice.




IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: November 05, 2018

                                              ________________________________________
                                                           TONY M. DAVIS
                                                 UNITED STATES BANKRUPTCY JUDGE
______________________________________________________________




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

IN RE:                                       §              CASE NO. 18-11043-TMD
SELENA D CASH                                §
                                             §              CHAPTER 7
       DEBTOR                                §

                                 ORDER TO SHOW CAUSE

       On October 10, 2018, the Clerk of Court mailed a Declaration for Electronic Filing Due

Letter [ECF No. 32] to Debtor’s counsel. In the Letter, the Clerk of Court informed counsel that

the original signed Declaration for Electronic Filing (the “Declaration”) for the Debtor’s Amended

Petition, Schedules, Statements, Summary and Amended Creditor Matrix [ECF No. 29] had not

been received. The Letter also warned counsel that if the Clerk’s Office did not receive the

Declarations by October 24, 2018, the documents would be stricken. To date, the Declarations for

above documents has not been received.
     18-11043-tmd Doc#50 Filed 11/05/18 Entered 11/05/18 16:23:51 Pg 2 of 2




       ACCORDINGLY, IT IS THEREFORE ORDERED that Debtor’s counsel appear at a

hearing on November 20, 2018 at 10:30 a.m. at the United States Bankruptcy Court, Courtroom

No. 1, 903 San Jacinto Blvd, Austin, Texas 78701 and show cause why the Declarations for

Electronic Filing has not been submitted. If counsel does not appear, the documents may be

stricken, and the Court will take such further actions as may be warranted, including a review of

fees allowed or paid to counsel. If the Declarations are filed prior to the hearing date, the Court

will terminate the hearing and excuse counsel from appearing.

       IT IS FURTHER ORDERED that the Clerk of the Court shall immediately cause a copy

of this Order to be served on the Debtor and Debtor’s counsel.

                                              # # #
